DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the connector rod" and “the first fastener receptacle” in line 12.  There is insufficient antecedent basis for this limitation in the claim. It appears that claim 13 should depend from claim 12, not claim 11, For purposes of examination, examiner will treat the claim as depending from claim 12.
Dependent claims not specifically mentioned are rejected as depending from rejected base claims since they inherently contain the same deficiencies therein.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7-11 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng (US 11,304,549).
Regarding claim 1, Cheng teaches a drinking vessel (figure 1) with an interchangeable handle (figure 1 and column 2, lines 51-54) comprising: a drinking vessel (figure 1, reference 1); a handle attachment (figure 1, reference 3); at least one handle (figure 1, reference 2); the handle attachment comprising a main plate (figure 4, reference 33), a finger slot (figure 1 and 3, below reference 33), a connector plate (figure 4, reference 311), and at least one mounting assembly (figure 1 and 6, reference 23, 26, 27 and 28); the main plate being laterally mounted onto the drinking vessel (figure 1); the finger slot normally traversing through the main plate (figure 1, below reference 3); the connector plate being attached adjacent the main plate (figure 4, reference 33 and 311); the connector plate being positioned opposite to the drinking vessel, across the main plate (figure 1 and 3); and the mounting assembly being connected in between the at least one handle and the handle attachment (figure 1, 3 and 6).
Regarding claim 2, Cheng teaches all of the claim limitations of claim 1, as shown above. Furthermore, Cheng teaches at least one first fastener hole (figure 1 and 4, reference 31); the first fastener hole traversing through the connector plate (figure 1 and 4); and the first fastener hole being positioned opposite the drinking vessel, across the main plate (figure 1 and 4).
Regarding claim 7, Cheng teaches all of the claim limitations of claim 1, as shown above. Furthermore, Cheng teaches the drinking vessel comprising a lateral wall (figure 1, sides of reference 1), and a base plate (figure 1, bottom of reference 1); the base plate being terminally attached to the lateral wall (figure 1); and a rim of the lateral wall being positioned opposite to the base plate, across the lateral wall (figure 1, top of reference 1).
Regarding claim 8, Cheng teaches all of the claim limitations of claim 7, as shown above. Furthermore, Cheng teaches a support post (figure 4, backend of reference 32); the support post being connected in between the main plate and the rim (figure 3: the rim is to the left of the support post while the main plate is to the right of the support post, thus the support post is between the main plate and rim); and the support post tapering from the main plate to the rim (figure 3: the support post topers outward while going from the main plate to the rim).
Regarding claim 9, Cheng teaches all of the claim limitations of claim 1, as shown above. Furthermore, Cheng teaches a stopper plate (figure 4, as shown in the annotated figure below); the stopper plate being positioned adjacent the main plate (figure 4); the stopper plate being laterally fixed to the lateral wall (figure 4); and the stopper plate traversing across the main plate and the connector plate (figure 4).

    PNG
    media_image1.png
    164
    251
    media_image1.png
    Greyscale

Regarding claim 10, Cheng teaches all of the claim limitations of claim 1, as shown above. Furthermore, Cheng teaches the at least one handle comprises a firearm/pistol grip (figure 1, reference 2).
Regarding claim 11, Cheng teaches a drinking vessel (figure 1) with an interchangeable handle (figure 1 and column 2, lines 51-54) comprising: a drinking vessel (figure 1, reference 1); a handle attachment (figure 1, reference 3); at least one handle (figure 1, reference 2); the drinking vessel comprising a lateral wall (figure 1, sides of reference 1), and a base plate (figure 1, bottom of reference 1); the base plate being terminally attached to the lateral wall (figure 1); a rim of the lateral wall being positioned opposite to the base plate, across the lateral wall (figure 1, top of reference 1), the handle attachment comprising a main plate (figure 4, reference 33), a finger slot (figure 1 and 3, below reference 33), a connector plate (figure 4, reference 311), and at least one mounting assembly (figure 1 and 6, reference 23, 26, 27 and 28); the main plate being laterally mounted onto the drinking vessel (figure 1); the finger slot normally traversing through the main plate (figure 1, below reference 3); the connector plate being attached adjacent the main plate (figure 4, reference 33 and 311); the connector plate being positioned opposite to the drinking vessel, across the main plate (figure 1 and 3); and the mounting assembly being connected in between the at least one handle and the handle attachment (figure 1, 3 and 6).
Regarding claim 15, Cheng teaches all of the claim limitations of claim 11, as shown above. Furthermore, Cheng teaches a support post (figure 4, backend of reference 32); the support post being connected in between the main plate and the rim (figure 3: the rim is to the left of the support post while the main plate is to the right of the support post, thus the support post is between the main plate and rim); and the support post tapering from the main plate to the rim (figure 3: the support post topers outward while going from the main plate to the rim).
Regarding claim 16, Cheng teaches all of the claim limitations of claim 11, as shown above. Furthermore, Cheng teaches a stopper plate (figure 4, as shown in the annotated figure below); the stopper plate being positioned adjacent the main plate (figure 4); the stopper plate being laterally fixed to the lateral wall (figure 4); and the stopper plate traversing across the main plate and the connector plate (figure 4).

    PNG
    media_image1.png
    164
    251
    media_image1.png
    Greyscale

Regarding claim 17, Cheng teaches all of the claim limitations of claim 11, as shown above. Furthermore, Cheng teaches the at least one handle comprises a firearm/pistol grip (figure 1, reference 2).

Allowable Subject Matter
Claims 3-6 and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wright et al. (US D799,273) discloses a drinking vessel with a handle in the shape of a firearm.
Lin (US 6,450,363) discloses a drinking vessel with a detachable handle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVIER A PAGAN whose telephone number is (571)270-7719. The examiner can normally be reached Monday - Thursday: 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAVIER A PAGAN/               Primary Examiner, Art Unit 3735